EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is entered into as of May 1, 2011, by and between
Westbridge Research Group, a California corporation (the “Company”), and
Christine Koenemann, an individual (“Executive”), with reference to the
following facts:
 
A.           Executive currently serves as President, Secretary and Chief
Financial Officer of Company.
 
B.           Company and Executive desire to continue the employment of
Executive as President, Secretary and Chief Financial Officer of Company for a
term of years and on certain other terms as stated herein.
 
NOW, THEREFORE, in consideration of the foregoing facts and the mutual
agreements set forth below, the parties agree as follows:
 
1.           EMPLOYMENT; TERM.  Company hereby employs Executive, and Executive
hereby accepts employment as President, Secretary and Chief Financial Officer of
the Company, for a period commencing May 1, 2011 and ending November 30, 2014
(the “Term of Employment”).  Executive also will serve in the same capacity for
Westbridge Agricultural Products at no additional consideration.
 
2.           DUTIES
 
2.1           Executive’s duties shall include the responsibilities of the
President, Secretary and Chief Financial Officer of Company and, subject to
control of the Board of Directors, to generally supervise, direct and control
the business of Company.  Executive shall also have the general powers and
duties of management usually vested in the office of the President, Secretary
and Chief Financial Officer of a corporation and shall have such other similar
powers and duties as from time to time may be prescribed by the Board of
Directors or the Bylaws.
 
2.2           Executive shall devote substantially all of her productive time
and her best efforts, knowledge, and skill to the operation, promotion, and
advancement of Company’s business, and to the proper and efficient discharge of
her duties as described herein.  Executive further covenants and agrees that she
will not, directly or indirectly, engage or participate in any activities at any
time during the term of her employment in conflict with the best interest of
Company.
 
2.3           During the term of this Agreement, Executive will not directly
compete with the Company’s business, whether alone, as a partner, or as an
officer, director, executive, or shareholder of any other corporation, or as a
trustee, a fiduciary, or other representative of any other entity which is in
direct competition with the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           COMPENSATION
 
3.1           Salary and Benefits.  Company shall pay Executive a salary of
$150,000 per annum (“Base Salary”), which shall be payable in the intervals
consistent with the Company’s normal payroll schedules.  The Base Salary will be
reviewed annually by the Board of Directors or the Board’s Compensation
Committee, but in no event may the Base Salary be reduced by more than ten
percent (10%) in any year without the written agreement of Executive.
 
 3.2           Bonus.  See Exhibit “A”.
 
 3.3           Options.  See Exhibit “B”.
 
 3.4           Taxes.  All compensation will be subject to the customary
withholding tax and other employment taxes as required with respect to
compensation paid by an employer to an Executive.
 
4.           BENEFITS
 
4.1           Executive shall be entitled to normal executive medical, dental,
long-term disability, and life insurance as the Company may have in place from
time to time.  The Company will pay for the medical and dental insurance
coverage of Executive’s dependents if such payment is in accordance with
Company’s policy.
 
4.2           Executive shall be entitled to such vacation and personal leave
time as permitted by the Company pursuant to its policies.  The timing and
duration of any vacation shall be subject to the prior written notice to the
Board of Directors.
 
4.3           Executive shall be eligible to participate in and be covered by
any pension, insurance, reimbursement, supplemental disability, and other plans
maintained by the Company from time to time.
 
4.4           The Company shall pay on Executive’s behalf or reimburse Executive
for reasonable expenses incurred in connection with her employment including any
business travel, dues, cost of attending industry conventions, meetings, and
entertainment expenses for entertainment aiding the development of the
Company.  Executive agrees to submit receipts and other documentation to support
the above expenses as a condition of reimbursement therefore.
 
4.5           If this Agreement is terminated other than by the death of
Executive, Executive shall have the right to assume the key-person insurance
policy that the Company has in place, if any, assuming such policy so permits.
 
4.6           During the term of this Agreement, the Company shall reimburse
Executive an amount of up to $2,500 for legal expenses and other expenses
incurred by Executive in her estate planning.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           TERMINATION
 
5.1           Executive may voluntarily terminate her employment upon giving to
Company not less than one hundred twenty (120) days written notice of
Executive’s intention to do so.
 
5.2           This Agreement shall terminate upon the earlier of date of death,
the date when Executive becomes “completely disabled” as that term is defined in
Section 6 below, the expiration of the Term of Employment, or as otherwise
permitted by law.  In the event of death or disability, the Company shall
continue Executive’s salary for six (6) months from the date of death or
complete disability.  In the event of complete disability, the amount of salary
continuation shall be reduced by the amount of any disability payments made to
Executive under the Company’s insurance policy.  In addition, any stock options
granted to Executive prior to death or complete disability which would normally
vest during the twelve (12) months following such death or disability shall vest
and may be exercised in accordance with the term of the options.
 
5.3           The Company may terminate this Agreement for cause during the Term
of Employment by written notice given to Executive, effective immediately or any
later date specified by Company, in any of the following events:
 
(a)           conviction in a court of competent jurisdiction regarding any
violation of law or regulation by Executive which affects adversely the ability
of Executive to perform her duties, obligations and responsibilities herein or
the good name, goodwill or reputation of Company,
 
(b)           the failure of Executive to carry out the reasonable directions of
Company’s Board of Directors, or
 
(c)           for any reason specified in California Labor Code Section 2924, a
copy of which is attached hereto as Exhibit “C”.
 
There shall be no severance pay in the event of termination for cause.
 
5.4           The Company may terminate the Agreement at any time without cause,
with or without notice.  In such an event the Company will pay to the Executive
an amount as if it were a termination for a Change in Control occurring within
the first twenty four months of the Change in Control (defined hereafter) under
Section 8 of this Agreement.  This amount may be paid over time in accordance
with the Company’s regular payroll schedule as if Executive were still employed.
Also Executive will be entitled to receive the insurance benefits as set forth
in Section 8(d).
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.           DEATH OF DISABILITY DURING TERM OF EMPLOYMENT.  The term
“completely disabled” as used herein shall mean the inability of the Executive
to perform her duties hereunder for the reason that she has become permanently
disabled within the meaning of any policy of disability income insurance
covering Executives of the Company then in force.  In the event the Company has
no policy of disability income insurance covering the executives of the Company
in force when Executive becomes disabled, the term “completely disabled” shall
mean the inability of Executive to perform her duties hereunder by reason of any
incapacity, physical or mental, which the Board of Directors of the Company,
based upon medical advice or opinion provided by a licensed physician acceptable
to said Board of Directors of the Company, determines to have incapacitated
Executive from satisfactorily performing all of her usual services for the
Company during the foreseeable future, taking into account the essential
functions of Executive’s position and the existence of reasonable accommodation,
if any, to permit Executive to perform these duties.  The action of said Board
of Directors shall be final and binding and the date such action is taken shall
be the date of such complete disability for purposes of termination of this
Agreement.
 
7.           EXECUTIVE’S DUTIES ON TERMINATION.  Upon termination of this
Agreement, Executive shall deliver promptly to the Company all equipment,
notebooks, property, documents, memoranda, reports, files, books,
correspondence, lists, or other written or graphic records and the like,
relating to the Company’s business, which are or have been in Executive’s
possession or under her control.
 
8.           CHANGE IN CONTROL
 
(a)           For purposes of this Agreement, a “Change in Control” of the
Company shall mean an event or series of events of a nature that at such time
(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as determined under Rule 13d of such Act) directly or indirectly, of
voting securities of the Company representing fifty percent (50%) or more of the
Company’s outstanding voting securities or right to acquire such securities, or
(ii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction occurs in
which the Company is not the resulting entity.
 
(b)           If a Change in Control has occurred, Executive shall be entitled
to the benefits provided in Subsections (c) and (d) below, upon Executive’s
subsequent termination of regular employment at any time within thirty-six (36)
months following the Change in Control due to (i) termination of Executive’s
employment (other than termination for cause as set forth in Section 5.3 of the
Agreement) or (ii) Executive’s resignation following any material adverse change
in or loss of title, office or significant authority or responsibility, material
reduction in Base Salary or benefits (excluding bonus) or relocation of the
Executive’s principal place of employment by more than twenty (20) miles from
its location at the time of the Change in Control.
 
(c)           Upon Executive’s entitlement to benefits under Subsection (b), (i)
if the termination is within the first twenty-four month period following the
Change in Control, the Company shall pay Executive, or in the event of
Executive’s subsequent death or disability, Executive’s beneficiaries, estate or
other representative, a sum equal to three (3) full years Base Salary from the
date of termination, and if the termination is within twenty five to thirty-six
months following the Change in Control, a sum equal to two (2) full years Base
Salary from the date of termination, in both cases less all required and
applicable withholding regardless of the remaining term under the Agreement; and
(ii) any unvested stock options and related rights shall immediately vest and
shall be exercisable for a period of three (3) years from the date of
termination.  The amount referenced in (i) above, shall be paid in a lump sum
due within ten (10) days of the date of termination or resignation.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Upon the occurrence of a Change in Control followed by Executive’s
termination of employment or resignation (other than termination for cause), the
Company and its successors or assigns shall cause to be continued life, medical
and disability coverage substantially identical to the coverage maintained by
the Company for Executive prior to Executive’s termination or resignation.  Such
coverage and payment shall cease upon the expiration of thirty six (36) full
calendar months from the date of termination or resignation.  Nothing in this
provision is intended to restrict or limit Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act, commonly known as COBRA.
 
(e)           In the event that any amount due hereunder constitutes an “excess
parachute payment” as defined in Section 280G of the Internal Revenue Code of
1985, the Company and Executive shall meet in good faith to minimize the adverse
tax consequences to Executive.
 
9.           CONFIDENTIALITY AGREEMENT AND FUTURE INVENTIONS.  Executive has
previously executed a Proprietary Information and Inventions Agreement dated
___________, which shall remain in full force and effect.
 
10.           ASSIGNMENT AND BINDING EFFECT.  This Agreement shall be binding
upon and inure to the benefit of Executive and Executive’s heirs, executors,
administrators and legal representatives.  Neither this Agreement nor the rights
or obligations hereunder shall be assignable by Executive.  The rights and
obligations hereunder shall inure to the benefit of and be binding upon the
successors, assigns, and legal representatives of the Company.
 
11.           NOTICES.  All notices or demands of any kind required or permitted
to be given by the Company or Executive hereunder shall be given in writing and
shall be delivered personally (and receipted for) or mailed by certified mail,
return receipt requested, postage prepaid, as follows:
 

 
If intended for the Company:
 
 
 
 
 
If intended for the Executive:  
Westbridge Research Group
1260 Avenida Chelsea
Vista, CA 92081-8315
Attn: Chairman
 
 
Christine Koenemann
__________________________
__________________________


Any such written notice shall be deemed received when personally delivered (and
receipted for) or on the fourth (4th) day following its deposit in the United
States Mail, as specified herein.  Any Party may change the address to which
notice is intended for it; such change of address shall be sent by a notice to
the other party given in the manner specified in this section.
 
 
 
5

--------------------------------------------------------------------------------

 
 
12.           CHOICE OF LAW.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of California.
 
13.           INTEGRATION.  This Agreement contains the entire agreement of the
parties and cannot be amended or modified except by written agreement between
Executive and the Company.
 
14.           WAIVER.  No term or condition of this Agreement or the breach
thereof shall be deemed waived, except by written consent of the Party against
whom the waiver is claimed and any waiver or any condition or breach shall not
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other covenant, term or condition.
 
15.           EXISTING AGREEMENT; SEVERABILITY.  The existing Employment
Agreement between the parties dated December 1, 2008 is hereby terminated and
replaced by this Agreement.  The unenforceability, invalidity, or illegality of
any provision in this agreement shall not render any other provision in this
Agreement unenforceable, invalid, or illegal.
 
16.           INTERPRETATION; CONSTRUCTION.  The captions of the sections of
this Agreement are for convenience only and shall not be deemed to be relevant
in resolving any question of interpretation or construction of this
Agreement.  This Agreement shall not be interpreted for or against any party on
the basis that a Party drafted the Agreement or caused it to be drafted.
 
17.           REPRESENTATIONS AND WARRANTIES.  Executive represents and warrants
that she is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that her execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity.
 
18.           ARBITRATION.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof, the employment of Executive by the
Company, or relating to the termination of that employment, including all claims
in tort or contract, pursuant to statute or otherwise, and including any claim
as to the arbitrability of any claim or controversy and any claim for
rescission, shall be settled by binding arbitration before a single, neutral
arbitrator in San Diego County, California by the American Arbitration
Association under its National Rules for the Resolution of Employment
Disputes.  The arbitrator shall have power to interpret this Agreement, but
shall have no power to alter or amend this Agreement.  The arbitrator may award
his/her fees, the costs or arbitration, and attorney’s fees.  Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof; provided, however, that the Company may pursue equitable
remedies, including injunctive relief, against the breach of any such term or in
aid of the exercise of any power granted in this Agreement, or any combination
thereof, in any court having jurisdiction thereof, without resort to
arbitration.
 


 
[Employment Agreement - Signature Page Follows]
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
19.           LEGAL COUNSEL.  Executive acknowledges that she has the right and
opportunity to seek the advice of independent counsel of Executive’s own
choosing with respect to Executive’s legal rights and obligations and the legal
effect of this Agreement.  Executive further acknowledges that she has either
sought or declined to seek the advice of legal counsel and that Executive has
read the Agreement and is fully aware of the contents thereof and its meaning
and legal effect.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 
The
Company:                                                                            

 
Westbridge Research Group,
a California corporation     
                                                                      
By: /s/ William Fruehling                                   
       William Fruehling, Chairman
Executive:
 
 
 
/s/ Christine Koenemann                                  
Christine Koenemann
 
 





 








[Employment Agreement - Signature Page]
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit “A”


BONUS
 
To be determined by the Board of Directors, or a committee thereof, at its sole
discretion.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit “B”


OPTIONS


None
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “C”


California Labor Code Section 2924 - Employment for Specified Term: Grounds for
Termination by Employer


An employment for a specified term may be terminated at any time by the employer
in case of any willful breach of duty by the employee in the course of his
employment, or in the case of his habitual neglect of his duty or continued
incapacity to perform it.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------